Citation Nr: 9934457	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was remanded by the Board in March 1999 for 
additional development.  Reasonable attempts to obtain all 
available records having been completed to the extent 
possible, the matter is now before the Board for final 
appellate disposition.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating the existence of a present back disability 
which is causally related to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence). 

Service medical records show that the veteran was treated for 
complaints of a 2 day history of low back pain in June 1977.  
He reported that he pulled a muscle in his right shoulder and 
still had pain there.  Full range of motion was noted.  The 
impression was slight muscle strain.

In July 1978 the veteran complained of dull lower back pain 
for the past 4 days as well as pain to the bladder area which 
came and went.  There was no pain to touch and no known 
history of trauma.  A follow up physical examination showed 
no edema, contusion or paraspinous muscle spasms and good 
range of motion was noted.  The assessment was low back pain.  
The veteran was seen a few days later with continued dull 
bilateral pain in the L5-S1 area without radiation.  It 
bothered him when he walked.   The assessment was low back 
pain, etiology uncertain.  No back disability was noted on 
the veteran's discharge examination.

VA clinical records show that in April 1994, the veteran 
complained of years of low back pain aggravated by tennis.  
The diagnostic impression was low back pain.  Private medical 
records from March 1995 show that the veteran reported low 
back pain, mild to moderate without a history of trauma.  The 
diagnosis was degenerative joint disease of the back.  
October 1996 private medical records show that the veteran 
reported recurrent low back pain for the past week which had 
it's origin in service.  

In March 1997 the veteran was afforded a hearing before a 
Hearing Officer.  The veteran attributed his low back 
problems to his history as a machinist during active duty.  
He could not point to a single event which triggered his 
problems, but contended that the nature of his duties took 
their toll over time.  His back was not bothering him at the 
time of his discharge from active duty.  Transcript pp. 1-2.  
After service the veteran was employed as a civilian 
machinist for only 4 or 5 years and then worked at a desk.  
He never reinjured his back after service, and although the 
pain was on and off after service, the veteran was never 
incapacitated or required treatment from a chiropractor or 
physical therapist.  Tr. at 3-4.  

A private clinical record from February 1999 shows an 
assessment of back muscle pain.

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent medical evidence 
demonstrating that his present back disability is due to an 
injury or disease incurred or aggravated during active 
service.  The only evidence of a nexus between the present 
low back disability and active service is the opinion of the 
veteran.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Furthermore, there is no clinical evidence suggesting that 
the symptoms exhibited by the veteran in service represented 
the onset of chronic back disability, nor is there sufficient 
continuity of symptomatology as there is no competent 
evidence that the veteran had a back disability from July 
1978 to April 1994.  See Savage 10 Vet. App. at 497.  
Further, the March 1995 diagnosis of degenerative joint 
disease, which is not supported by radiographic evidence, is 
not within an applicable presumptive period.  38 C.F.R. 
§ 3.307, 3.309.  Consequently, the Board concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a low back disability.  
38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for a back disability is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

